Citation Nr: 1433707	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  10-28 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial increased rating for service-connected posttraumatic stress disorder (PTSD), in excess of 50 prior to January 2, 2011, and in excess of 70 percent thereafter; exclusive of the periods dated from November 3, 1993, to August 31, 1994, and February 8, 1999, to March 30, 1999, during which time temporary total evaluations were assigned for hospitalization. 

2. Entitlement to an effective date earlier than May 14, 1993, for the award of service connection for PTSD.

3.  Entitlement to an effective date earlier than January 2, 2011, for the award of a total disability rating based on individual unemployability (TDIU). 

4. Whether the proposed payment of attorney fees from a retroactive award of benefits is correct. 




ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran had active service from March 1961 to May 1965. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. An August 2008 rating decision granted service connection for PTSD and assigned the same an initial rating of 50 percent, effective May 14, 1993, and assigned temporary total evaluations pursuant to 38 C.F.R. § 4.29 (2013) for hospitalization during the periods dated from November 3, 1993, to August 31, 1994, and February 8, 1999, to March 30, 1999. An April 2013 rating decision of a Decision Review Officer (DRO) assigned a 70 percent rating to the Veteran's PTSD, effective January 2, 2011, and also granted a TDIU as of that date. An October 2009 rating decision proposed payment of attorney fees from a retroactive award of benefits. 

Review of the VA paperless claims processing systems reveals additional documents pertinent to the present appeal, specifically, updated VA treatment records.

During the course of the appeal, in February 2014, the Veteran submitted a statement revoking his most recent appointment of a representative. He is thus before the Board pro se.


FINDINGS OF FACT

1. The Veteran's service-connected PTSD has rendered him totally occupationally impaired. 
2. Entitlement to service connection for PTSD arose on February 14, 2005, when the evidence of record demonstrated that such was etiologically related to service. 

3. The Veteran's claim of entitlement to service connection for PTSD was filed at the RO on May 14, 1993. 

4. VA received no communication from the Veteran or an authorized representative that constitutes a formal or informal claim for service connection for PTSD prior to May 14, 1993. 

5. As an initial 100 percent schedular rating is assigned for PTSD, and the Veteran is only in receipt of service connection for one disability, his PTSD, there remain no questions of law or fact to be decided regarding the claim of entitlement to an effective date earlier than January 2, 2011, for the award of a TDIU.

6. In a September 2011 letter, the Veteran's attorney waived receipt of any attorney fees and requested release of such funds directly to the Veteran; there remains no questions of law or fact to be decided regarding the claim as to of whether the proposed payment of attorney fees from a retroactive award of benefits is correct. 


CONCLUSIONS OF LAW

1. The criteria for an initial 100 percent schedular rating for PTSD have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2013).

2. The criteria for an effective date earlier than May 14, 1993, for the award of service connection for PTSD, have not been met. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 38 C .F.R. §§ 3.1(p), 3.400 (2013).

3. The assignment of an initial 100 percent schedular rating for PTSD renders the appeal as to the claim of entitlement to an effective date earlier than January 2, 2011, for the award of a TDIU moot. 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R.     §§ 3.103(a), 4.16 (2013).

4. The waiver of attorney fees by the Veteran's attorney renders the claim as to the whether the proposed payment of attorney fees from a retroactive award of benefits is correct moot. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claims for an increased rating and earlier effective dates are downstream issues from the initial grants of service connection and TDIU. Grantham v. Brown, 114 F.3d 1156 (1997). No Veterans Claims Assistance Act of 2000 (VCAA) notice is required for such downstream issues. VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004). Relevant to the duty to assist, the Veteran did not identify any relevant VA or private treatment records that remain outstanding in connection with his claims. Thus, the Board finds that VA has fully satisfied the duty to assist and the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

As to this claim regarding attorney fees, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). However, an attorney fee dispute is not a "claim" for disability compensation benefits. VA's duties to notify and assist do not apply to cases where, as here, the applicant is not seeking benefits under Chapter 51 of Title 38 of the United States Code, but rather, is seeking a decision regarding how benefits will be distributed under another Chapter, i.e., Chapter 59. See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).

Increased Rating - PTSD

The Veteran's PTSD was assigned an initial 50 percent rating prior to January 2, 2011, and 70 percent thereafter, pursuant to 38 C.F.R. § 4.130, DC 9411. Also, temporary total evaluations were assigned pursuant to 38 C.F.R. § 4.29 for hospitalization over 21 days during the periods dated from November 3, 1993, to August 31, 1994, and February 8, 1999, to March 30, 1999. He asserts that he is entitled to higher ratings on the basis that his private and VA treatment records contain evidence of more severe PTSD symptoms. 

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4. In pertinent part, a 100 percent schedular rating is warranted when there is evidence of total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

The Board notes here that effective November 7, 1996, the regulation governing mental disorders, 38 C.F.R. § 4.132 (1996), was revised and renumbered as 38 C.F.R. § 4.130. As a result of the revision, the criteria were changed. See 61 Fed. Reg. 52,701 -702 (1996). However, in light of the favorable disposition herein, a complete grant, the Veteran will not be prejudiced if the Board does not discuss the former criteria.

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness. Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994). In pertinent part, GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). GAF scores ranging between 21 and 30 are assigned when behavior is considerably influenced by delusions or hallucinations, or there is serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends). Id.

The pertinent evidence of record includes statements relating to the Veteran's employability dated during the appellate period. As noted above, for a 100 percent schedular rating under DC 9411 is warranted when there is evidence of total occupational and social impairment. In an August 1994 VA hospital discharge report, subsequent to in-patient treatment for PTSD, the Veteran was noted to be unemployable. In a February 1999 VA social work assessment, the Veteran reported that he had been unemployed since 1991 and that he was unsure whether he would be able to return to work due to his PTSD symptoms. The social worker reported that the Veteran's PTSD symptoms seemed to heighten his sense of racism and that his strong feelings about racism interfered with his ability to maintain employment and get along with white authority figures. He was assigned a GAF score of 30 upon discharge from another instance of psychiatric hospitalization in March 1999, and during VA treatment in June 2000. A treatment provider, in August 2000, noted that the Veteran had long been unemployed due to PTSD, and assigned him a GAF score of 30. On another occasion of treatment in August 2000, he was assigned a GAF score of 35. 

In February 2005, a private treatment provider assigned the Veteran a GAF score of 30 and opined that the Veteran's symptoms have made gainful employment impossible and the Veteran was completely impaired in his ability to work. Finally, in January 2011, the Veteran's private treatment provider reported that he had known the Veteran as a patient for 20 years, since the early 1990's, and that the Veteran had been severely disabled by his PTSD and consistently had GAF scores in the 30s throughout the time he has known him. He noted that he had witnessed many attempts by the Veteran to secure gainful employment, only to have his re-experiencing of traumatic events, emotional numbness, hyper-arousal, and flight or fight mechanisms stirred up, thus undermining his best efforts to work. He asserted that the Veteran's attempt to work for Amtrak was a disaster as his PTSD flared up. He concluded that the Veteran was unemployable.
It is clear to the Board that the Veteran's PTSD has rendered him totally occupationally impaired during the entire appellate period. The Board has considered the fact that the Veteran has had multiple psychiatric hospitalizations and consistently low GAF scores, and in as early as August 1994, a treatment provider considered him unemployable subsequent to psychiatric hospitalization. Thus, the Board resolves all doubt in favor of the Veteran, as is required by law, and finds that his PTSD has rendered him totally occupationally impaired. Such warrants a 100 percent schedular rating during the entire appellate period. The claim is granted. 

Earlier Effective Date - PTSD

The Veteran asserts entitlement to an earlier effective date for the grant of service connection for PTSD on the basis that he was hospitalized for his PTSD in private facilities prior to May 14, 1993, the date he filed his claim of entitlement to service connection for PTSD with VA. 

The statutory and regulatory provisions explicitly specify that except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 C.F.R. § 3.400. 

A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit. 38 C.F.R. § 3.1(p). Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim. Such an informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155 (2013); Norris v. West, 12 Vet. App. 413 (1999). 
The Veteran's claim of entitlement to service connection for PTSD was received by VA on May 14, 1993. There is no evidence of a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit prior to May 14, 1993; and the Veteran does not argue otherwise. Therefore, May 14, 1993, is the date of the Veteran's claim of entitlement to service connection for PTSD. 

In this regard, the Board notes that a February 1994 statement from a private treatment provider indicates that the Veteran was hospitalized in private facilities in pertinent part, in June 1991, July 1992, and December 1992. Records of such hospitalization were not submitted prior to the Veteran's May 14, 1993, claim of entitlement to service connection for PTSD. The Board does not doubt the Veteran's contention that he received treatment prior to May 14, 1993, however, such records were not submitted prior to his May 14, 1993 claim and consideration of whether records of earlier treatment for PTSD warrant an earlier effective date is thus not required. 38 C.F.R. § 3.400. 

The Veteran's claim of entitlement to service connection for PTSD was not granted until August 2008, at which time the Board found that the most probative evidence did not indicate that the Veteran was in combat and most of his reported in-service PTSD stressors could not be verified. However, the Board also found that there was sufficient lay evidence, as well as information from military records depositories, that there was a racially-charged atmosphere during the time of the Veteran's service. The Board noted that an examiner, in an undated report received by VA on February 14, 2005, attributed the Veteran's PTSD, at least in part, to in-service racial persecution. Therefore, February 14, 2005, is the date entitlement to service connection for PTSD arose. 

As the date entitlement to service connection for PTSD arose is February 14, 2005, and the date of the claim of entitlement to service connection for PTSD is May 14, 1993, the later of the two dates is February 14, 2005, the appropriate effective date for service connection for PTSD. 38 C.F.R. § 3.400. However, the RO provided the Veteran the benefit of an earlier effective date, May 14, 1993, and the Board will not disturb such. 
In this regard, the Board notes that the claims file contains voluminous treatment records and argument in support of the Veteran's claim of entitlement to service connection for PTSD. While the Board, in August 2008, found that sufficient evidence to grant the Veteran's claim was of record as of February 14, 2005, it remains possible that there is evidence, either medical or lay, attributing the Veteran's PTSD to his confirmed in-service stressor, the racially-charged environment in place during his service, prior to February 14, 2005. However, the RO has already provided the Veteran with the earliest effective date possible, the date of his claim, May 14, 1993. 

The Board is sympathetic to the Veteran's assertion that he was experiencing symptoms of PTSD, later service-connected, that required hospitalization prior to May 14, 1993; however, because the Veteran did not file a formal or informal application for service connection for PTSD prior to May 14, 1993, VA is precluded, as a matter of law, from granting an effective date for the award of service connection prior to that date. Therefore, this appeal must be denied because the RO has already assigned the earliest possible effective date provided by law. 

Earlier Effective Date - TDIU

The Veteran asserts that he is entitled to a TDIU prior to January 2, 2011, the date upon which such was granted by the DRO's April 2013 rating decision, on the basis that the evidence of record demonstrates that he was unemployable due to the PTSD prior to that date.

In a precedent opinion, VA's General Counsel concluded that a claim for a total disability rating based on individual unemployability for a particular service-connected disability may not be considered when, as here, a schedular 100 percent rating is in effect for a service-connected disability. See VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999); see also Green v. West, 11 Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994). In November 2009 however, during the course of the appeal, VA's General Counsel withdrew VAOPGCPREC 6-99 in light of the decision in Bradley v. Peake, 22 Vet. App. 280 (2008). In Bradley, the Court stated that it is possible for a veteran to be awarded a TDIU for a single disability and thereafter be awarded disability ratings for other conditions. Under these circumstances, there would be no duplicate counting of disabilities. Bradley, 22 Vet. App. at 293. 

The Secretary is required to maximize benefits, see AB v. Brown, 6 Vet. App. 35, 38 (1993) (presuming that a claimant is seeking the maximum benefits allowed by law and regulation); 38 C.F.R. § 3.103(a) (2013) (noting VA's obligation to "render a decision which grants every benefit that can be supported in law"). The Board has done so in this case. The governing regulation, 38 C.F.R. § 4.16 (2013), specifically provides that a total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to follow a substantially gainful occupation as a result of service-connected disabilities. 

In this appeal, since the Board has determined that the Veteran is entitled to an initial 100 percent schedular rating for his PTSD for the entire appellate period; he is not eligible, under the terms of the regulation, for a TDIU rating. Vettese, 7 Vet. App. 31, at 34-35 (claim for a TDIU presupposes that the rating for the condition is less than 100 percent); see also Holland v. Brown, 6 Vet. App. 443, 446 (1994) (100 percent schedular rating "means that a veteran is totally disabled"). 

The Board notes that if the Veteran is awarded service connection for additional disabilities, entitlement to a TDIU prior to January 2, 2011, dependent upon the effective date assigned to any newly service-connected disabilities, and special monthly compensation (SMC), may be revisited. It is noted that "the order in which disabilities are service connected is not relevant to VA's determination of a claimant's eligibility for SMC under 38 U.S.C.A. § 1114(s) (West 2002 & Supp. 2013). Buie v. Shinseki, 24 Vet. App. 242 (2010). Significantly, the Veteran is currently only service connected for one disability, his PTSD, and there are no additional "disability or disabilities" to be independently rated at 60 percent. 38 U.S.C.A. § 1114(s). In light of the facts as they are now before the Board, there is no additional benefit that VA has not already maximized, to include entitlement to SMC under 38 U.S.C.A. § 1114(s). As such, the claim of entitlement to an effective earlier than January 2, 2011, for the award of a TDIU is dismissed as moot.
Attorney's Fees

Subsequent to the Board's August 2008 grant of service connection for PTSD, the RO, in an August 2008 rating decision, effectuated such and assigned an initial rating and effective date, as discussed above. The Veteran was informed as to his retroactive payment of benefits, and the attorney fees that would be deducted from such.

In an October 2008 statement, the Veteran asserted that the amount that had been proposed to be deducted from his past-due benefits award was erroneous. In an October 2008 Report of Contact, the Veteran asserted that there should be no attorney fees deducted from his award, as he terminated his representation prior to when the decision giving rise to the benefits awarded was made. In March 2009, the Veteran asserted that while the Veteran's attorney was scheduled to be paid 20 percent of his retroactive award, the attorney had already been paid Equal Access to Justice Act (EAJA) fees by VA and such should be deducted from the amount calculated as attorney fees, pursuant to their contract for representation.

Of record is an October 2007 letter from the Veteran to one of the attorneys in the firm that was representing him indicating that he no longer wished to be represented by the firm. Also, in an October 2007 letter, the Veteran's previous attorney indicated that they were no longer representing the Veteran in his claim before VA. The attorney asserted that, pursuant to their contract with the Veteran, the firm was entitled to receive 20 percent of any retroactive recovery as they had substantially performed under the contract for representation. Attached was a copy of the April 2007 contract between that law firm and the Veteran. Also of record are December 2003 and June 2004 representation contracts between the same firm and the Veteran.

Significantly, the Veteran's previous attorney submitted a September 2011 statement wherein he noted that while he was unaware of the status of the funds, his attorney fees, he waived any payment of the fees and requested release of such funds to the Veteran. A hand-written notation in the margin of the letter indicates that the fees were sent to the Veteran in November 2011. 
While the Board has not received a withdrawal of the Veteran's claim regarding attorney fees, there remains no matter in controversy, or no questions of law or fact. The laws and regulations regarding attorney fees need not be discussed. The amount proposed to be withheld from the Veteran's retroactive award subsequent to the August 2008 grant of service connection for PTSD need not be discussed. As the Veteran's previous attorney has waived any payment of the fees formerly at issue and requested release of such funds to the Veteran, there are, in essence, no attorney fees with which the Veteran may dispute. No additional benefit can be gained, nor does any controversy remain. The Veteran's claim is thus dismissed as moot.


ORDER

An initial 100 percent schedular rating for service-connected PTSD is granted, subject to the laws and regulations governing monetary awards. 

Entitlement to an effective date earlier than May 14, 1993, for the award of service connection for PTSD, is denied.

The appeal as to the claim of entitlement to an effective date earlier than January 2, 2011, for the award of a TDIU, having been rendered moot by the grant of an initial 100 percent schedular rating for PTSD, is dismissed.

The appeal as to whether the proposed payment of attorney fees from a retroactive award of benefits is correct, having been rendered moot by the attorney's waiver of such funds, is dismissed. 



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


